Citation Nr: 1623233	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a genitourinary disorder, to include testicular pain and prostatitis.

2.  Entitlement to a compensable initial rating for genital warts.

3.  Entitlement to a compensable initial rating for a right elbow scar.

4.  Entitlement to a compensable initial rating for plantar fasciitis of the right foot.

5.  Entitlement to an initial rating in excess of 10 percent for gynecomastia, to include a residual scar.

6.  Entitlement to service connection for an eye condition (also claimed as blurred vision).

7.  Entitlement to service connection for lower back pain.

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2008 and subsequently was in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for plantar fasciitis of the right foot and assigned a noncompensable initial rating, effective July 24, 2009; granted service connection for genital warts and assigned a noncompensable initial rating, effective July 24, 2009; granted service connection for a right elbow scar and assigned a noncompensable initial rating, effective July 24, 2009; and denied service connection for testicular pain (currently stated as a genitourinary disorder).

The Veteran requested a hearing in his April 2013 substantive appeal via VA Form 9.  He testified before the undersigned Veterans Law Judge at a March 2016 Travel Board hearing, and a transcript of this hearing is of record.

The issues of an increased rating for plantar fasciitis of the right foot and gynecomastia, to include a residual scar; and service connection for an eye condition, lower back pain, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence demonstrates that the Veteran has a genitourinary disorder, to include testicular pain and prostatitis, that was incurred in active duty service.

2.  Prior to the promulgation of a Board decision, the Veteran withdrew his appeal concerning the issue of entitlement to a compensable initial rating for genital warts.

3.  Prior to the promulgation of a Board decision, the Veteran withdrew his appeal concerning the issue of entitlement to a compensable initial rating for a right elbow scar.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a genitourinary disorder, to include recurrent testicular pain and prostatitis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for withdrawal of appeal concerning the issue of entitlement to a compensable initial rating for genital warts have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of appeal concerning the issue of entitlement to a compensable initial rating for a right elbow scar have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below in regards to the claim for a genitourinary disorder, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection - Genitourinary Disorder

The Veteran contends that his genitourinary disorder should be service-connected as it began during active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has had testicular pain since being diagnosed with a sexually transmitted disease (STD) in 2005 during active duty service.  Although he sought in-service medical treatment for testicular pain, he stated that he was treated for STDs, despite negative tests, and thus was misdiagnosed for years.  He reports that a civilian doctor treated him for prostatitis after separation from active duty service and told him that in-service treatment for STDs made his prostate infection worse.  As such, he is currently being treated for chronic prostatitis, which flares up regularly and requires treatment two to five times a year.

Service treatment records from active duty service reveal normal clinical evaluations of external genitalia in December 2002, May 2005, April 2007, May 2007, May 2008, and June 2008.  In January 2006, the Veteran complained of testicular pain for two weeks, was found to have an enlarged and tender left testicle, and was diagnosed with epididymitis.  See VBMS, 6/26/14 STRs (NAVY - Veteran's copy of STRs), p. 10.  In May 2007, he was diagnosed with left varicocele.  See id. at 87.  In July 2007, he complained of recent testicular pain but denied any concerns.  See VBMS, 6/26/14 STR (NAVY), p. 54, 60.  At his separation examination, the Veteran denied any genitourinary issues and stated to be in good health.  See VBMS, 6/26/14 STRs (NAVY), p, 32-33.

The Veteran's National Guard service treatment records reveal complaints of testicular pain in 2008 for six months and in June 2009.  He noted that he had been tested for STDs twice in three months with negative results.  See VBMS, 7/23/15 STR - Reserve STR (STR HRR), p. 19, 38.

An October 2009 VA examination report indicated review of the Veteran's medical records, recounted the Veteran's history, and recited his complaints.  The Veteran reported an onset of varicocele and testicular pain in 2005, which had been intermittent with remissions.  An examination revealed normal penis and testicles but abnormal left epididymis/spermatic cord/scrotum findings.  The Veteran declined a prostate examination.  The VA examiner diagnosed the Veteran with left varicocele with no other residuals, and did not provide any medical opinion.

Private treatment records from November 2009 to May 2010 reflect that the Veteran first sought medical treatment in November 2009, noted a history of varicocele and prostatitis, complained of persistent testicular discomfort, and reported an increase in symptoms in January 2012.  He was assessed with a history of varicocele, candida balanitis, testicular pain, and unspecified prostate problems.  A May 2010 scrotal ultrasound revealed left-sided varicocele.  See VBMS, 6/15/12 Private Treatment Records, p. 17, 19, 21.

The Veteran's National Guard service treatment records include a July 2011 periodic health assessment that noted that the Veteran's prostatitis was resolved with antibiotics.  See 7/23/15 STR - Reserve STR (STR HRR) at 27.

Private treatment records from January 2012 reflect that the Veteran reported testicular pain, difficulty in starting his urinary stream, and an increase in symptoms; and was assessed with recurrent prostatitis.  See 6/15/12 Private Treatment Records at 4.

A December 2012 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The Veteran claimed that his testicular pain was proximately due to or the result of service-connected genital warts and noted diagnoses of left varicocele in 2007, acute testicular pain secondary to epididymitis which resolved while in service, and recurrent prostatitis in January 2012.  An examination revealed an abnormal left varicocele without local tenderness.  The VA examiner diagnosed the Veteran with acute epididymitis that resolved, and left varicocele with an onset in 2010.  She then opined that the Veteran's genitourinary disorder was less likely than not incurred in or caused by an in-service injury, event, or illness; and was less likely than not proximately due to or the result of the Veteran's service-connected genital warts.  She explained that there was no treatment other than surveillance after his 2007 diagnosis of left varicocele and no objective evidence that the testicular pain was proximately due to or the result of the service-connected genital warts.  Additionally, she stated that the Veteran's epididymitis was acute and transitory and had resolved after treatment.  As such, his left varicocele was not due to or aggravated by his prior history of epidydmitis.

A May 2013 private treatment record reveals that the Veteran was referred for symptoms of chronic prostatitis, which he first noticed eight years ago.  He stated that he had had recurrent prostate infections or chronic prostatitis and complained of bilateral testicular pain that was constant and dull and that had begun one week ago.  He was diagnosed with chronic prostatitis and orchalgia (testicular pain).  See VBMS, 5/18/15 Private Treatment Records (21st Century Oncology - Dr. J.M.), p. 13-14.

An August 2013 VA treatment record reflects an assessment of chronic prostatitis.  See VBMS, 8/23/13 VA Treatment Record, p. 5.

Private treatment records from December 2013 to November 2014 reflect that the Veteran complained of bilateral testicular pain that was constant and dull, that got worse with walking, and that got better with rest.  He also reported weakness and slowing of his urinary stream, urinary urgency, and noted a history of chronic prostatitis and long history of STDs while in service and of chronic, recurrent voiding symptoms since 2006.  He was diagnosed with chronic prostatitis and orchalgia, and the physician discussed the etiologies of chronic prostatitis, as well as possible relationships with strenuous activity, heavy lifting, caffeine, stress, anxiety, spicy foods, alcohol, and sexual activity, with the Veteran.  See VBMS, 7/23/14 Private Treatment Records (Dr. J.M.), p. 1, 3.

Dr. J.M. submitted an April 2016 letter in which he stated that the Veteran had been under his urologic care from 2013 until November 2014 for the treatment of chronic, non-bacterial prostatitis.  After reviewing his records, the records of another private physician from November 2009 to January 2012, and the Veteran's service treatment records from August 2003 to May 2010, Dr. J.M. opined that the Veteran's chronic non-bacterial prostatitis began during his active duty service in 2007.  He stated that the Veteran was treated appropriately for urinary symptoms associated with an STD in November 2005, January 2006, and August 2006.  However, when similar urinary symptoms reoccurred in April and May 2007, he was treated with antibiotics for presumed STDs, although the culture tests had been negative for such.  As such, he "suspect[ed] [the Veteran's] symptoms in 2007 were due to his first episode of chronic, non-bacterial prostatitis."  Although a digital rectal examination of the prostate and assessment of expressed prostatic secretions could have confirmed such, the Veteran was instead treated with antibiotics for an STD and discharged from the clinic.  See VBMS, 4/27/16 Private Treatment Record.

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the evidence for and against the Veteran's service connection claim for a genitourinary disorder is at least in relative equipoise.  As such, the Board finds that the Veteran's genitourinary disorder, to include recurrent testicular pain and prostatitis, was incurred in active duty service.

As an initial matter, the Board finds that the Veteran has current diagnoses of testicular pain, left varicocele, chronic non-bacterial prostatitis, and orchalgia.

Service treatment records reflect that the Veteran complained of and received treatment for testicular pain due to diagnosed epididymitis and varicocele while in service.  Dr. J.M., in his April 2016 letter, provided a detailed explanation distinguishing the Veteran's 2005 and 2006 symptoms associated with an STD and his 2007 symptoms.  Specifically, he noted that the Veteran was treated for an STD in 2007 despite the negative STD test results and that he believed that the 2007 symptoms were the first manifestations of the Veteran's prostatitis.  Dr. J.M. opined that the Veteran's chronic prostatitis began during his active duty service in 2007 and that he continued to experience episodic flare-ups of chronic, non-bacterial prostatitis symptoms from 2007 to the present.  The Board finds Dr. J.M.'s opinion to be adequate as he stated that he reviewed the Veteran's service treatment records as well as private treatment records.  He also explained in detail the rationale for his opinion.  As such, the Board gives the Veteran the benefit of the doubt and finds that the Veteran's testicular pain and prostatitis was incurred in active duty service.

Although the December 2012 VA examiner provided a negative opinion as to nexus, she relied on the lack of treatment after 2007 for left varicocele and focused on the secondary service connection basis in providing her rationale.  As such, the Board finds Dr. J.M.'s opinion to be more probative as the rationale is more complete and is consistent with the evidence of record.

Therefore, given the positive nexus opinion by the private treating physician and the absence of persuasive evidence to rebut that opinion, the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for a genitourinary disorder, to include testicular pain and prostatitis, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Dismissal - Genital Warts and Right Elbow Scar

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the March 2016 Travel Board hearing, the Veteran withdrew his claims for a higher initial rating for genital warts and right elbow scar.  Hence, as there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

Entitlement to service connection for a genitourinary disorder, to include recurrent testicular pain and prostatitis, is granted.

The appeal of the issue of entitlement to a compensable initial rating for genital warts is dismissed.

The appeal of the issue of entitlement to a compensable initial rating for a right elbow scar is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran's plantar fasciitis of the right foot has been currently evaluated as noncompensable, effective July 24, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276, which evaluates acquired flatfoot (pes planus).

Service treatment records and post-service treatment records reflect that the Veteran's right foot disability has been consistently diagnosed as plantar fasciitis.  The evidence of record does not reflect a diagnosis of pes planus at any point in time.  However, when service connection was granted in December 2009, the RO rated the Veteran's right foot disability under Diagnostic Code 5276 for acquired flatfoot (pes planus).  38 C.F.R. § 4.71a (2015).  In June 2015, the Veteran provided a Flatfoot (Pes Planus) Disability Benefits Questionnaire (DBQ) completed by Dr. R.N, D.P.M., a private podiatrist.  Dr. R.N. described the Veteran's symptomatology regarding his right foot disability but failed to provide a diagnosis.  There is also no private or VA treatment record after September 2013 that provides a diagnosis for the Veteran's right foot disability, although an August 2015 VA treatment record reflects the Veteran's report that his plantar fasciitis remained active.  As such, it is unclear whether the Veteran still only has plantar fasciitis or now has multiple diagnoses for his right foot.  Therefore, the Board cannot determine which diagnostic code best evaluates the Veteran's right foot disability and which would be the most beneficial to the Veteran.  Furthermore, the June 2015 DBQ also indicates that there may be a worsening in the Veteran's right foot disability, and there is no private or VA treatment record after September 2013 that evaluates the Veteran's right foot disability.  As such, a VA examination must be obtained to provide a diagnosis for the Veteran's right foot disability and to also evaluate the current severity of his symptoms.

Additionally, the RO issued a December 2009 rating decision granting service connection for residuals of the left breast, status post surgical (currently stated as gynecomastia, to include residual scar), and assigned a noncompensable initial rating, effective July 24, 2009.  The Veteran submitted a Notice of Disagreement (NOD) in November 2010.  A September 2013 rating decision denied service connection for an eye condition and lower back pain; and granted service connection for a left breast scar, assigning a rating of 10 percent, effective April 15, 2013.  He submitted an NOD in July 2014.  A February 2015 rating decision proposed a decreased noncompensable rating for a painful scar of the left breast and denied service connection for bilateral hearing loss.  He submitted an NOD in March 2015.

The AOJ has yet to issue a Statement of the Case (SOC) subsequent to the NODs submitted for these claims.  The issuance of subsequent rating decisions does not abrogate the AOJ's duty to render an SOC, and failure to provide the Veteran with an SOC would be prejudicial.  Therefore, the matters must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriately qualified examiner, preferably as specialist in foot ailments (such as a podiatrist or orthopedist) to determine the nature and current severity of the Veteran's right foot disability, which has been characterized as plantar fasciitis.  The examiner is asked to identify the symptoms, pathology, and diagnoses affecting the right foot, and determine whether such findings are associated with the service-connected plantar fasciitis, if extant.  If the examiner finds that pes planus is present, opine whether it is at least as likely as not associated with the service-connected right foot disability or otherwise related to active duty service.  All tests and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

3.  The AOJ shall then readjudicate the issue of entitlement to a compensable initial rating for a service-connected right foot disability, to include plantar fasciitis of the right foot.  If any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

4.  The AOJ shall furnish the Veteran an SOC for the issue of entitlement to service connection for an eye condition, lower back pain, and bilateral hearing loss; and to a higher rating for gynecomastia, to include residual scar.  Clearly advise the Veteran of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to perfect an appeal of the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


